Title: From George Washington to John Mathews, 14 February 1781
From: Washington, George
To: Mathews, John


                        
                            My dear Sir,
                            New Windsor Feby 14th 1781
                        
                        Your favor of the 30th Ulto being delayed on the Road, did not come to my hands till now, when I am on the
                            eve of a journey to Rhode Island. The information given in it is important, It affords me infinite satisfaction; &
                            I have to thank you for your goodness in giving it to me so early.
                        The confederation being now closed will, I trust, enable Congress to speak decisively in their requisitions
                            of the respective States. Without a controuling power to regulate the different parts, and point the whole, both in time
                            & manner, to proper objects, it is not in the nature of things—circumstanced as we are at present—to conduct the
                            great affairs of War as they ought to be—this I have long thought, & scarce a day arrives that
                            does not bring with it some fresh proof in confirmation.
                        I am equally well pleased at the relinquishment of the claim of Virginia to the Land West of Ohio—Individual,
                            as well as general policy, in my opinion, required it of her; for I am sure she never could govern the settlers of that
                            extensive Country—I hope the reservations are not exceptionable ones.
                        My public letters to Congress contain every occurrence of Moment in this quarter—It is needless therefore to
                            repeat them to a Member—nor to assure you that I shall always be thankful for any information you are at
                            liberty to give me, & that I am with every sentiment of esteem &
                            regard Dr Sir Yr Most Obedt Servt
                        
                        
                            Go: Washington
                        
                    